DICE, Commissioner.
The conviction is for assault with intent to murder with malice with two prior convictions of felonies less than capital alleged for the purpose of enhancement; the punishment, life imprisonment.
This is a companion case to Woolsey v. State of Texas, 314 S.W.2d 298, and the facts relative to the primary offense charged are substantially the same. Proof was made by the State of the two prior convictions as alleged and appellant was identified as the person so convicted.
Our disposition of the Woolsey case is here controlling.
The judgment is affirmed.
Opinion approved by the Court.